                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00451-KDB
 CEDRIC E. DAMERON,

                 Plaintiff,

     v.                                                            ORDER

 ANDREW SAUL, Commissioner of
 Social Security,

                 Defendant.


          THIS MATTER IS BEFORE THE COURT on the Plaintiff’s Consent Motion for Fees

Pursuant to the Equal Access to Justice Act 28 U.S.C. § 2412(d)(1)(A) filed on February 14, 2020.

(Doc. No. 19). Having reviewed the motion, supporting materials, memorandum in support, and

the case file, the Court determines that Plaintiff should be awarded an attorney’s fee under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of $7,800.

          IT IS THEREFORE ORDERED that the Plaintiff’s Motion for Fees Under the Equal

Access to Justice Act 28 U.S.C. § 2412(d)(1)(A), (Doc. No. 19), is GRANTED, to the extent that

the Court will award attorney fees in the amount of $7,800, and that pursuant to Comm’r of Soc.

Sec. v. Ratliff, 560 U.S. 586, 130 S. Ct. 2521 (2010), the fee award will first be subject to offset of

any debt Plaintiff may owe to the United States. The Commissioner will determine whether

Plaintiff owes a debt to the United States. If so, the debt will be satisfied first, and if any funds

remain, they will be made payable to Plaintiff and mailed to Plaintiff’s counsel. If the United

States Department of the Treasury reports to the Commissioner that the Plaintiff does not owe a

federal debt, the government will exercise its discretion and honor an assignment of EAJA fees



                                                  1
and pay the awarded fees directly to Plaintiff’s counsel. No additional petition pursuant to 28

U.S.C. § 2412(d) shall be filed.

       SO ORDERED.


                                    Signed: February 18, 2020




                                               2
